Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 16, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
New are of Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based on input profile/registration data, and similarly omitting/displaying information depending on multiple users credentials/authorization level is analogous for in-person and also remote such as when there is a combination remote or in-person group as in Kalns VPA with varying users in the same physical place and remotely.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically in claim 1 in question recite:
“a setting section…”
“a storage section…”
“a presentation section…”
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns).
Re claims 1, 16, and 17, Kalns teaches
[Claim 1] An information processing apparatus, comprising: 
a setting section configured to set a topic representing contents of utterance; a storage section configured to store the topic and a user set as a sharer who shares the topic so that the topic and the user are associated with each other; (as in figure 6 there are clearly separate to-do lists assigned to different users, setting the topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
a storage section configured to store the topic and a sharer who shares the topic so as to be associated with each other; and (person1 and person2 conversation stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
a presentation section configured to determine, based on whether or not the [[sharer]] user stays together in a predetermined area… (detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
wherein the setting section, the storage section, and the presentation section are each implemented via at least one processor (fig. 1 and 2 are processor based)

However, Kalns fails to teach presenting or displaying information depending on which users are present:
…with another user who is not set as a sharer, to present information associated with the topic to the [[sharer]] user (Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based on input profile/registration data, and similarly omitting/displaying information depending on multiple users credentials/authorization level is analogous for in-person and also remote such as when there is a combination remote or in-person group as in Kalns VPA with varying users in the same physical place and remotely … age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for analogous remote-in-person combination of access to data to be displayed depending on whoever is present such as guests or lower level permission or specific data permission, thus a system can block/omit displayed data, wherein both Kalns and Coroy utilize remote user access to data with Kalns having in-person as an option and Coroy improving the combined to include permission settings, and further improvement for the permission/authority modifications when a specific user is detected in a vicinity of another user or in general during a conversation, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.

Re claim 2, Kalns teaches 
[Claim 2] The information processing apparatus according to claim 1, wherein the sharer is a user who has conversation about the topic.  (conversation context(s)/intent(s) extracted based on keyword(s)/trigger(s)… person1 or person2 stays in the conversation, varying topics can emerge, which is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 3, Kalns teaches 
 [Claim 3] The information processing apparatus according to claim 1, wherein the presentation section presents a keyword extracted from the utterance to the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 4, Kalns teaches 
 [Claim 4] The information processing apparatus according to claim 1, wherein the presentation section acquires information associated with the topic from other apparatus and presents the acquired information to the82SP367271 sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 5, Kalns teaches 
 [Claim 5] The information processing apparatus according to claim 1, wherein when the utterance is performed, a user who stays there is set as the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 6, Kalns teaches 
 [Claim 6] The information processing apparatus according to claim 1, wherein a second user who stays when a first user performs utterance about a predetermined topic is set as a sharer of the information (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
when the second user requests to present the information associated with the predetermined topic of the first user, the presentation section presents the information associated with the predetermined topic of the first user to the second user.  (two user threads shared, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 7, Kalns teaches 
(both parties can share, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 8, Kalns fails to teach
[Claim 8] The information processing apparatus according to83SP367271 claim 7, wherein the user who participates in the conversation is a child, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the 

Re claim 9, Kalns fails to teach 
 [Claim 9] The information processing apparatus according to Claim 7, wherein the user who participates in the conversation is a guest, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.


Re claim 10, Kalns teaches 
 [Claim 10] The information processing apparatus according to claim 1, wherein in a case where when the sharer has the conversation (0032-0033 same room and user location, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
However Kalns fails to teach
the user who enters the predetermined room is not set as a sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected in a vicinity of another user or in general during a conversation, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.


Kalns teaches 
 [Claim 11] The information processing apparatus according to claim 1, wherein in the case where a sharer is added to a predetermined topic stored in the storage section, a sharer who is early set as the sharer is notified of that the sharer is added.  (enters the conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 12, Kalns teaches 
 [Claim 12] The information processing apparatus according to claim 1, wherein the setting section monitors an action of a user84SP367271 and sets the action as the topic; (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the storage section sets a user who performs the action together as a sharer; and (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the presentation section, when only the sharer stays in a predetermined place, presents the information associated with the topic to the sharer.  (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 13, Kalns teaches 
 [Claim 13] The information processing apparatus according to claim 1, wherein the presentation section presents a picture in which a situation of conversation is displayed on a time line.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 14, Kalns teaches 
 [Claim 14] The information processing apparatus according to claim 1, wherein the topic stored in the storage section, and a sharer who shares the topic are browsed and edited by a user.  (data can be altered, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 15, Kalns teaches 
 [Claim 15] The information processing apparatus according to claim 14, wherein the edition includes edition of the topic, and addition and deletion of the sharer. (user can alter data and also leave/enter a conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 18, Kalns fails to teach 
18. (New) The information processing apparatus according to claim 1, wherein the presentation section is further configured to determine to present information associated with the topic to the user based on the user not staying in the predetermined -6-Patent Application No. 16/304,939 Reply to Non-Final Office Action of June 24, 2021 area with the another user who is not set as a sharer, and determine to not present information associated with the topic to the user based on the user staying in the predetermined area with the another user who is not set as a sharer. (Situations with matched and unmatched permission levels are covered here i.e. blocking or omitting displayed data if needed… Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based on input profile/registration data, and similarly omitting/displaying information depending on multiple users credentials/authorization level is analogous for in-person and also remote such as when there is a combination remote or in-person group as in Kalns VPA with varying users in the same physical place and remotely … age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for analogous remote-in-person combination of access to data to be displayed depending on whoever is present such as guests or lower level permission or specific data permission, thus a system can block/omit displayed data, wherein both Kalns and Coroy utilize remote user access to data with Kalns having in-person as an option and Coroy improving the combined to include permission settings, and further improvement for the permission/authority modifications when a specific user is detected in a vicinity of another user or in general during a conversation, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Williams; David Lothele et al.	US 20130143587 A1
	User conversation context extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov